Case: 15-14638   Date Filed: 04/15/2016   Page: 1 of 2


                                                        [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 15-14638
                       Non-Argument Calendar
                     ________________________

                 D.C. Docket No. 1:15-cr-20419-JEM-1



UNITED STATES OF AMERICA,

                                                             Plaintiff-Appellee,

                                 versus

RAMIRO LUCIO LEAL-CHAVEZ,

                                                        Defendant-Appellant.

                     ________________________

              Appeal from the United States District Court
                  for the Southern District of Florida
                    ________________________

                            (April 15, 2016)
              Case: 15-14638      Date Filed: 04/15/2016   Page: 2 of 2


Before WILLIAM PRYOR, FAY, and EDMONDSON, Circuit Judges.



PER CURIAM:



      Ramiro Lucio Leal-Chavez appeals his 60-month sentence, imposed below

the guideline range, after being convicted of illegal entry after deportation, in

violation of 8 U.S.C. § 1326. The district court did not err by considering the

nature of Leal-Chavez’s prior conviction; Leal-Chavez’s constitutional arguments

are foreclosed by binding Supreme Court and Eleventh Circuit precedent. See

Almendarez-Torres v. United States, 118 S. Ct. 1219 (1998); United States v.

Beckles, 565 F.3d 832 (11th Cir. 2009); United States v. Spears, 443 F.3d 1358

(11th Cir. 2006).


      AFFIRMED.




                                           2